DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:   The term “any” before “claim 1” should be removed. Appropriate correction is required and is respectfully requested. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18 and the species of silica and graphite for the second additive in the reply filed on 5/21/2021 is acknowledged.  The traversal is on the grounds that there is no search burden and that the groups are not patentably distinct.   This is not found persuasive because as discussed in the Restriction Requirement mailed on 1/21/2021, Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Group II can be made by another and materially different process than the process of Group I. For example, the expandable vinyl aromatic polymer granulate of 
Regarding a search burden, a search for the product of Group II will not produce search results for the method of Group I. Group I requires the search terms “feeding,” “first mixture,” “second mixture,” “third mixture,” “fourth mixture,” “pelletizing,” and “extrusion,” which are not required for the product of Group II. Additionally, the groups are classified in different classes and subclasses as indicated in the Restriction.
Regarding Applicant’s argument that the restriction requirement does not identify a different classification or field of search for the species, this is not persuasive. The restriction sets forth at paragraph 9 that a different field of search would be required for each species. This meets the criteria set forth by the MPEP 808.02(C) and the field of search discussed by the Applicant.  What MPEP 808.02 states is that one of the following is sufficient to demonstrated that a serious burden is required:	
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
The Election of Species requirement establishes item (C) above. Specifically, a different search query and a different field of search are required for the different species. As discussed in the Restriction mailed on 1/21/2021, the species are independent or distinct because a search for an additive which consists of silica and graphite is mutually exclusive of an additive which includes anything other than silica and graphite, such as when geopolymer or geopolymer composite is present in the additive. For example, claim 8 recites that the second additive b: consists of silica and graphite, which means that other components cannot be present, while in claim 9, any of silica, calcium phosphate, mineral having perovskite structure, or geopolymer polymer and/or geopolymer composite can be present with unrecited additional materials (given the “comprising” language). Additionally, an additive having, for example, silica, graphite, and calcium phosphate present is mutually exclusive of an additive which has silica, graphite, and mineral having perovskite structure present. In addition, these species are not obvious variants of each other based on the current record.  There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A search for an additive consisting of only silica and graphite as recited in instant claim 8 will not produce search results for an additive which includes silica, graphite, and also mineral having peroskite structure. A search for an additive having silica, graphite, and calcium phosphate will not produce search results for an additive having silica, graphite, and geopolymer or geopolymer composite. 
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The non-elected species, including claim 11, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/21/2021, the traversal of which is not persuasive for the reasons discussed above. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 recites “…a first polymer component comprising vinyl aromatic polymer…a second polymer component b) comprising vinyl aromatic polymer…” The claim is indefinite because it is unclear if the two vinyl aromatic polymers are the same or different vinyl aromatic polymers.  Claims 2-10 and 12-18 do not remedy the lack of clarity of claim 1 and thus are also rejected as indefinite. Suggested language for claim 1 is, for example, “…i) feeding a first polymer component comprising a first vinyl aromatic polymer into a first mixer…iii) feeding a second polymer component b) comprising a second vinyl aromatic polymer…” If such language is utilized, claim 14 must also be amended. Suggest language for claim 14, should the proposed language be utilized, is “The process of claim 1, wherein either or both of the first and second vinyl aromatic polymer is…” 
Instant claim 14 recites “...wherein the vinyl aromatic copolymer…” There is insufficient antecedent basis for “the vinyl aromatic copolymer.” Claim 1, on which claim 14 depends, does not recite a vinyl aromatic copolymer but recites, twice, a vinyl aromatic polymer. Additionally, it is unclear if claim 14 is referring to the vinyl aromatic polymer of the first polymer in step i), the second polymer b) comprising vinyl aromatic polymer in step iii), or whether claim 14 is referring to both the vinyl aromatic polymer of the first and second polymers of steps i) and iii), respectively. 
Regarding claim 2, the phrase "preferably wherein the combining is in the first mixer, to produce the third mixture" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In other words, it is unclear if the recitations following “preferably” actually limit the claim. 
Regarding claim 3, the phrase "preferably a co-rotating twin screw extruder" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In other words, it is unclear if the recitations following “preferably” actually limit the claim. 
Regarding claim 4, the phrase "more preferably 150 to 230ºC" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In other words, it is unclear if the recitations following “preferably” actually limit the claim. 
Regarding claim 10, the following phrases render the claim indefinite: lines 3-5, "preferably 3 to 30 m2/g, more preferably 5 to 70 m2/g, e.g.8 to 60 m2/g, in particular 13 to 40 m2/g, in particular 15 to 30 m2/g, such as about 20 m2/g"; in lines 6-7, “preferably 3 to 1,000 nm, more preferably 20 to 800 nm, e.g. 30 to 600 nm, such as 40 to 400 nm”; lines 8-9, “preferably 0.1 to 1.6 wt%, more preferably 0.5 to 1.5 wt%, such as about 1.0 wt%;” lines 12-13, “preferably of 0.1 µm to 50 µm, e.g. 0.5 µm to 30 µm”; lines 14-15, “preferably 0.1 to 15wt%, more preferably 0.5 to 10 wt.%”; lines 18-19, “preferably in a range of 0.05 to 50 m2/g, and more preferable in a range of 0.1 to 15 m2/g”; lines 20-21, “preferably in the range of from of 0.1 µm to 50 µm, more preferably in the range of from  0.5 µm to 30 µm”; and line 22, “preferably 0.1 to 15wt%m more preferably 0.5 to 10wt%”. It is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In other words, it is unclear if the recitations following “preferably” or “in particular” or “e.g.” or “such as” or “more preferably” actually limit the claim. 
Additionally, claim 10, line 8 states “the silica, if used…” However, claim 10 depends from claim 9, which depends from claim 1. Both claims 1 and claim 9 require that silica be present. Thus, given that claim 10 recites “the silica, if used” makes it unclear whether silica must be present. 
Regarding claim 13, the following phrases render the claim indefinite: line 4, "preferably 41 to 200m2/g, in particular of  45 to 150 m2/g, e.g. 50 to 100 m2/g”; in lines 7-9, “preferably 0.2 to 12 wt.%, more preferred 0.5 to 9.0 wt.%, such as about 1.0 to 8.0 wt.%, in particular 2.0 to 7.0 wt.%, such as 3.0 to 6.0 wt.%, e.g. about 5.0 wt.%”. It is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In other words, it is unclear if the recitations following “preferably” or “in particular” or “e.g.” or “such as” or “more preferably” actually limit the claim. 
Regarding claim 14, the phrase "(which is preferably p-tert-butylstyrene)”  in lines 2-3 and the phrase “preferably wherein the styrene-based copolymer comprises 1 to 99 wt.% of p-tert-butylstyrene comonomer, more preferably 1 to 50 wt.% of p-tert-butylstyrene comonomer, in particular 2 to 30 wt.% of p-tert-butylstyrene comonomer” in lines 4-6  render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In other words, it is unclear if the recitations following “preferably” or “in particular” actually limit the claim. 
Claim 15 recites “”preferably directly from the second mixer” in lines 4-5 of the claim. This renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In other words, it is unclear if the recitations following “preferably” actually limit the claim. 
Claim 16 recites “preferably wherein the second mixture is cooled when exiting the second mixer” in lines 4-5 of the claim. This renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In other words, it is unclear if the recitations following “preferably” actually limit the claim. 
Claim 18 recites “preferably from 1/10 to 1/30 s-1, more preferably from 1/20 to 1/60 s-1” in line 3 of the claim. This renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In other words, it is unclear if the recitations following “preferably” actually limit the claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,639,829. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent ‘829 recites an extrusion process for the production of expandable vinyl aromatic polymer granulate comprising the steps: i) feeding a first polymer component comprising vinyl aromatic polymer into a first mixer; ii) feeding a first additive component a) into the first mixer, to produce a first mixture from the first polymer component and the first additive component; iii) feeding a second polymer component b) comprising vinyl aromatic polymer into a second mixer; iv) feeding a second additive component b) into the second mixer, to produce a second mixture from the second polymer component and the second additive component, wherein the processing conditions in the second mixer are more severe than the processing conditions in the first mixer, by providing higher shear force; v) combining the first and second mixtures, to produce a third mixture; vi) injecting blowing agent c) into the third mixture, to produce a fourth mixture; vii) mixing the fourth mixture; and viii) pelletizing the fourth mixture, to obtain the granulate, wherein the process comprises an extrusion; the first additive component a) comprises one or more of a1) nucleating agent, a2) flame retardant, a3) synergist, a4) thermal oxidative stabiliser, a5) flame retardant thermal stabiliser, and a6) dispersion aid; the second additive component b) comprises b1) a mineral constituent comprising geopolymer and/or geopolymer composite and the second mixer is an extruder or a static mixer (claim 1). 
US Patent ‘829 further recites wherein the combining v) is a feeding of the second mixture into the first mixer, to produce the third mixture (claim 2). US Patent ‘829 recites wherein the first mixer is an extruder or a static mixer (claim 3). US Patent ‘829 recites that the temperature in the first mixer is in the range of 100 to 250ºC (claim 4). US Patent ‘829 recites that the second mixer is a co-rotating twin screw extruder (claim 5). US Patent ‘829 recites that in vi) the injection is into the third mixture, the third mixture being a melt (claim 6). US Patent ‘829 recites that the second additive component b) comprises one or more powders (claim 7). US Patent ‘829 recites that the second additive component b) consists of both b1) a mineral constituent and b2) a carbonaceous constituent, wherein the carbonaceous constituent b2) is one or more of b2a) carbon black, b2b) graphite, and b2c) coke (claim 8). US Patent ‘829 recites that the mineral constituent b1) further comprises one or more of b1a) silica, b1b) calcium phosphate, and b1c) mineral having perovskite structure (claim 9). 
US Patent ‘829 recites that the b1a) the silica is amorphous and has a BET surface of 1 to 100 m2/g, an average particle size within the range of from 3 nm to 1,000 nm, and the silica, if used, is present in an amount of 0.01 to less than 2 wt. %, based on the weight of the vinyl aromatic polymer in the granulate (inclusive of solid and, if any, liquid additives, but exclusive of propellant), b1b) the calcium phosphate has a particle size of 0.01 µm to 100 µm, the calcium phosphate, if used, is present in an amount of 0.01 to 50 wt. %, based on the weight of the vinyl aromatic polymer in the granulate (inclusive of solid and, if any, liquid additives, but exclusive of propellant), and b1c) the mineral having perovskite structure has a BET surface in a range of from 0.01 to 100 m2/g, and a particle size in the range of from 0.01 to 100 µm, and the mineral having perovskite structure, if used, is present in an amount of 0.01 to 50 wt. %, based on the weight of the vinyl aromatic polymer in the granulate (inclusive of solid and, if any, liquid additives, but exclusive of propellant) (claim 10). US Patent ‘829 recites that the calcium phosphate is tricalcium phosphate (claim 11). US Patent ‘829 recites that wherein the carbonaceous constituent b2) further comprises b2a) carbon black and b2b) graphite (claim 12).
US Patent ‘829 recites the process of claim 12, wherein b2a) the carbon black has a BET surface of more than 40 up to 250 m2/g, as measured according to ASTM 6556, and a sulphur content in the range of from 50 to 20,000 ppm, as measured according to ASTM D 1619, and the carbon black is present in an amount of 0.1 to 12 wt. %, based on the weight of the vinyl aromatic polymer in the granulate including solid and, if any, liquid additives, but exclusive of propellant (claim 13). 
US Patent ‘829 recites that the second polymer component b) comprises a vinyl aromatic polymer that is made from styrene and a sterically hindered styrene comonomer (claim 14). US Patent ‘829 the combining v), to produce the third mixture, is of a melt of the first mixture with a melt of the second mixture from the second mixer (claim 15). 
US Patent ‘829 recites that the combining v), to produce the third mixture, is of a melt of the first mixture with a masterbatch of the second mixture from the second extruder (claim 16). US Patent ‘829 recites that the second mixture is first cooled and then reheated, and then combined v) with the first mixture (claim 17). US Patent ‘829 recites that wherein the severe processing conditions in the second mixer comprise a shear rate in a range of from 1/5 s-1 to 1/100 s-1 (claim 18). 
It would have been obvious based on the claims of US Patent ‘829 to use a combination of silica and graphite, as required by instant claim 1, based on claims 8-9 of US Patent ‘829, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  



Prior Art
There are no prior art rejections over the instant claims. The closest prior art references are: (1) Lee et al. (US 2009/0030096); (2) Hahn et al. (US 2008/0096988); (3) Ponticello et al. (US 2011/0284793). 
Lee et al. teach a process for producing expandable polystyrene beads. The process comprises obtaining suspendable, homogenous micropellets from a mixed composition prepared by mixing graphite particles with a styrene-based resin and extruding the composition, and carrying out seed polymerization by suspending the graphite-containing micropellets in water and adding a styrene-based monomer and an aromatic hydrocarbon having 6 to 10 carbon atoms, and impregnation by a blowing agent. The obtaining of the suspendable micropellets is carried out using a single or twin-screw extruder with an under-water pelletizer or a water-cooled die-face pelletizer at an extrusion temperature of about 200 to about 245ºC. See ¶19. In order to impart versatile characteristics to a polymer, additives may be added during seed polymerization. Additives include a cell adjusting agent, a flame retardant, or the like (see ¶25). A dispersant can further be added, with examples including tricalcium phosphate which can be used in an amount of about 0.5 to about 1.0% (see ¶26). Examples of styrene-based monomer include styrenes and alpha-butylstyrene. See ¶27. Examples of the cell adjusting agent include silica which can be used in an amount of from about 0.1 to about 3wt%. See ¶29. 
While Lee et al. teaches that cell adjust agents or flame retardants (corresponding to the instantly claimed first additive) can be added during seed polymerization, Lee et al. fails to disclose feeding a second polymer component into a second mixer; feeding a second additive component b) into the second mixer, to produce a second mixture, wherein the processing conditions in the second mixer are more severe than the processing conditions in the first mixer by providing higher shear force; combining the first and second mixtures to produce a third mixture; injecting blowing agent into the third mixture to form a fourth mixture; mixing the fourth mixture; and pelletizing the fourth mixture to obtain the granulate, wherein the second additive component b) comprising silica and graphite. 
Hahn et al. teach a process for producing expandable styrene granules, the process comprising mixing a polystyrene melt which is heated to 260ºC and then cooled to 190ºC with a polystyrene melt with fillers via a sidestream extruder (which corresponds to a second extruder; see paragraph [0064]). Hahn et al. expressly states that the shear rates at all process stages, which includes the shear rates of mixing described above, are below 50sec-1. The expandable styrene polymer granules comprise from 5 to 50wt% of a filler including, for example, silica together with 2 to 40wt% of expandable graphite having a mean particle size of from 10 to 1000 µm and from 0 to 10wt% of carbon black or graphite. Other additives, such as nucleating agents, flame retardants, or carbon black may be added via mixers or side extruders. See ¶32. The fillers preferably have a particle size of from 0.1 to 100 µm and are added in amounts of 10% by weight. See ¶33. A blowing agent is mixed into the polymer melt. See ¶38. The process for producing the expandable particles of Hahn include stages (a) melt generation, b) mixing, c) cooling, d) conveying and e) granulating. Suitable apparatus for mixing include static mixers or extruders. 
Hahn fails to disclose forming two separate mixtures in two separate mixers, wherein a first mixture contains an additive selected from a nucleating agent, flame retardant, synergist, thermal oxidation stabilizer, flame retardant thermal stabilizer or dispersion aid, and a second mixture comprises a combination of silica and graphite. Hahn fails to disclose combining two mixtures to form a third mixture, the third mixture into which the blowing agent is injected to form a fourth mixture. While side extruders for incorporating additives can be used, Hahn does not specify the particular requirements of instant claim 1, such as disclose forming two separate mixtures in two separate mixers, wherein a first mixture contains an additive selected from a nucleating agent, flame retardant, synergist, thermal oxidation stabilizer, flame retardant thermal stabilizer or dispersion aid, and a second mixture comprises a combination of silica and graphite. Hahn does not further disclose combining two mixtures to form a third mixture, the third mixture into which the blowing agent is injected to form a fourth mixture.
Ponticello et al. teach expandable vinyl aromatic polymers (abstract), which are formed into granules via a process comprising mixing styrene with a coke additive in a twin screw extruder to form a masterbatch (paragraph [0017]). The formation of the masterbatch is carried out at 125-135ºC, at which temperature the composition is “fluid” (meaning it is molten). This composition is referred to as Composition A (paragraph [0121]). Composition (A) is heated to 240ºC (at which temperature the mixture will be molten) and then cooled to 170ºC. In a second twin screw extruder, a second composition is formed by mixing polystyrene with at hexabromocyclododecane (which is a flame retardant; see paragraph [0053] of Ponticello et al.) and a blowing agent. One of ordinary skill in the art would at once envisage that the twin screw extruders of Ponticello are “co-rotating.” Composition (B) is added to Composition (A) (the combination occurring in an extruder, as the combination is extruded after mixing) and mixed by means of static mixing elements. This will necessary form a “third mixture” (the first being Compound (A) and the second being Compound (B)) which has blowing agent therein. The composition is extruded through a die, cooled and formed into granules, i.e. is pelletized (paragraphs [0123]-[0124]).
Ponticello teach that other additives including, for example, hydrotalcite (which is a mineral constituent) can be added to the aromatic vinyl polymers used to produce the granules of the invention. See paragraph [0053] of Ponticello. The coke used in the invention is a fine powder (paragraph [0024]). 
In Example 9, a masterbatch comprising polystyrene and graphite is mixed in a twin-screw extruder. This composition is referred to as Compound (C). Compound (C) is heated to 240ºC, at which temperature it will necessarily be molten, and then cooled to 170ºC. In a second extruder, polystyrene and flame retardant are combined together with Composition C, which is the masterbatch formed in the first extruder. This mixture, which is necessarily a “third mixture” comprised of polystyrene with flame retardant, and the masterbatch formed in the first extruder, is made molten, and then blowing agent is injected into this molten mixture and mixed, which necessarily produces a composition corresponding to a “fourth mixture,” which will also be a melt. This composition is extruded and formed into granulates. The expanded graphite is in the form of microparticles, which meets the limitation “powder.”  Ponticello teaches that gear pressure increases the feeding pressure in the second extruder. This would necessarily result in some degree of increase of shear force. 
Ponticello fail to disclose that the additives of the invention which are added to the vinyl aromatic polymers of either Compound (A) or (B) include silica together with graphite. It would not have been obvious, based on Ponticello, to use silica and graphite together with a vinyl aromatic polymer in a first mixture, the mixture of which is combined with a second mixture comprising vinyl aromatic polymer and an additive which is selected from nucleating agent, flame retardant, synergist, thermal oxidation stabilizer, flame retardant thermal stabilizer, or dispersion aid, to form a third mixture into which the blowing agent is added to form a fourth mixture which is pelletized to form the granules. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766